Name: Commission Regulation (EC) No 2351/94 of 29 September 1994 amending Regulation (EEC) No 2985/93 fixing the uniform coefficient of reduction for the determination of the quantity of bananas to be allocated to each category C operator within the tariff quota for 1994
 Type: Regulation
 Subject Matter: economic analysis;  tariff policy;  international trade;  plant product
 Date Published: nan

 No L 254/60 Official Journal of the European Communities 30 . 9. 94 COMMISSION REGULATION (EC) No 2351/94 of 29 September 1994 amending Regulation (EEC) No 2985/93 fixing the uniform coefficient of reduction for the determination of the quantity of bananas to be allocated to each category C operator within the tariff quota for 1994 tonnes ; whereas that uniform coefficient of reduction should be adjusted accordingly ; Whereas provision should be made for the immediate application of this Regulation so that the operators may benefit thereunder as soon as possible, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1299/94 (4), and in particular Article 4 (4) thereof, Whereas Commission Regulation (EEC) No 2985/93 (*) fixes the uniform coefficient of reduction to be applied to the quantities applied for by category C operators in respect of a tariff quota of 2 000 000 tonnes, whereas the definitive tariff quota for 1994 amounts to 2 118 000 HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2985/93, '0,000341372' is hereby replaced by '0,000361512'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . ft OJ No L 320, 22. 12. 1993, p. 15 . (3) OJ No L 142, 12. 6 . 1993, p. 6. (4) OJ No L 141 , 4. 6 . 1994, p . 38 . 0 OJ No L 268, 29. 10 . 1993, p. 37.